Dixon, C. J.
It is useless to attempt to discriminate between this case and that of Davis v. Menasha, 21 Wis. 491, for there is no sound basis of distinction. The only difference between the two cases is, that the judgments proposed to be opened, and new trial granted, by subsequent act of the legislature, were rendered by different judicial tribunals ; and that as to one a right of appeal had -been given which had expired, while from the other judgment no appeal whatever was allowed. The policy of the law or constitutional principle involved very clearly is, that rights of property once vested, or liability or want of liability once established, by judicial decision then final between the parties, shall not afterward be disturbed, or the controversy opened, by mere legislative enactment.- This policy or principle is as applicable to a judgment of a justice of the peace having full jurisdiction of the parties and of the subject-matter in dispute, as to a judgment of the circuit or any other court having like jurisdiction; for, if the legislature can provide for an appeal, and grant a new trial, sixteen days after the judgment of the justice has become final and conclusive, then it can do so sixteen years afterward, and there would be no end of litigation of that character. The appeal in this case from the judgment of the justice was properly dismissed by the circuit court for want of jurisdiction ; and the judgment of dismissal must be affirmed.
By the Court. —Judgment affirmed.